Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation:
“mold storage unit” 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder:
“unit”
coupled with functional language:
“mold storage”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation:
“mold assembly and disassembly unit” 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder:
“unit”
coupled with functional language:
“mold assembly and disassembly”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation:
“mold temporary storage unit” 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder:
“unit”
coupled with functional language:
“mold temporary storage”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation:
“temporary storage mold pick-and place unit” 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder:
“unit”
coupled with functional language:
“temporary storage mold pick-and place”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation:
“processing machines” 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder:
“machines”
coupled with functional language:
“processing”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation:
“mold position preparation units” 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder:
“units”
coupled with functional language:
“mold position preparation”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation:
“exchange mold pick-and-place unit” 

“unit”
coupled with functional language:
“exchange mold pick-and-place”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation:
“central control unit” 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder:
“unit”
coupled with functional language:
“central control”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation:
“reserve mold pick-and-place unit” 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder:
“unit”
coupled with functional language:
“reserve mold pick-and-place”

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s):
 1, 2, 3, 5, 6, 7, 8, and 10
has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
There is no additional structure provided by the specification for any of the limitations listed above and the limitations are additionally subject to rejection under 112(a).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Double Patenting
Claims 1-13 of this application is patentably indistinct from Claims 6-10 of Application No. 16706914. 
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

s 1-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 6-10 of copending Application No. 16706914 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of “when the raw processing mold is disposed on the second mold preparation area, the reserve mold is selectively disposed on one of the first mold preparation area and the processing machine; wherein, when the reserve mold is disposed on the first mold preparation area, the raw processing mold is selectively disposed on one of the processing machine and the second mold preparation area.” Is not patentably distinct because the arrangement of the molds in the preparation areas and processing machine is an obvious choice to one of ordinary skill in the art before the effective filing date of the claimed invention.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 13 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 6 of copending Application No. 16706914 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 20110091589 A1) in view of Salas-Loranca (WO 2017199091 A1) [See US 20200316675 A1 for paragraph references].
Regarding Claim 1, Yamamoto teaches: 
an intelligent automatic mold-exchanging method [Abstract], comprising:
transferring a reserve mold (1a & 1b) to a mold temporary storage unit (5) [0086 & 0087 & 0091]; 
transferring the reserve mold that has been placed in the mold temporary storage unit to a mold assembly and disassembly unit (4) by an exchange mold pick-and-place unit (32) [0082 & 0085 & 0092], wherein the mold assembly and disassembly unit is disposed beside a processing machine (Fig. 1) [0085 & 0086];
picking out a raw processing mold disposed in the processing machine (Fig. 1) [0013] [mold (1a & 1b) shown in the processing unit (21 & 22) in Fig. 1]
placing the reserve mold that has been disposed in the mold assembly and disassembly unit in the processing machine by the exchange mold pick-and-place unit [0082 & 0083 & 0084 & 0085 & 0092]; and
transferring the raw processing mold that has been placed in the mold assembly and disassembly unit to the mold temporary storage unit by the exchange mold pick-and-place unit [0082 & 0083 & 0084 & 0085 & 0092].
Yamamoto does not teach:
a mold position preparation unit.
Salas-Loranca teaches:
an intelligent automatic mold-exchanging method [abstract], comprising:
transferring a mold to a mold temporary storage unit (78);
transferring a mold that has been placed in the mold temporary storage unit to a mold position preparation unit (91 & 92) by an exchange mold pick-and-place unit (70 & 72), wherein the mold position preparation unit is disposed beside a processing machine (Fig. 2);
placing a mold in the mold position preparation unit by the exchange mold pick-and-place unit [0037];
placing the mold that has been disposed in the mold position preparation unit in the processing machine by the exchange mold pick-and-place unit [0029 & 0032 & 0036 & 0038]; and
transferring the mold that has been placed in the mold position preparation unit to the mold temporary storage unit by the exchange mold pick-and-place unit [0029 & 0032 & 0036 & 0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automated mold exchanging system with a processing machine taught by Yamamoto with the mold exchanging system having a plurality of processing machines and a plurality of mold position preparation units respectively disposed beside the processing machines taught by Salas-Loranca in order to provide a mold transfer system for servicing a plurality of processing machines and ensuring proper positioning of the molds being transferred to the processing machines in order to increase productivity in the system and ensure proper positioning of the molds in order to prevent errors in the system due to misalignment.
Regarding Claim 2, Yamamoto teaches: 
the reserve mold includes a first reserve mold (1a) and a second reserve mold (1b) matched and assembled to each other (Fig. 1).
Regarding Claim 3, Yamamoto teaches: 
wherein the first reserve mold and the second reserve mold that have been disassembled by a mold assembly and disassembly unit are transferred to the mold storage unit by the reserve mold pick-and-place unit [0086 & 0087 & 0091].
Regarding Claim 4, Yamamoto teaches: 
wherein the first reserve molds and the second reserve mold that have been assembled by the mold assembly and disassembly unit are transferred to the mold temporary storage unit by the reserve mold pick-and-place unit [0086 & 0087 & 0091].
Regarding Claim 5, Yamamoto teaches: 
the mold temporary storage unit includes a plurality of reserve mold temporary storage areas and a preparatory pick-and-place area, and the reserve molds are placed in the reserve mold temporary storage areas or the preparatory pick-and-place area [0082 & 0083 & 0084 & 0085 & 0092].
Regarding Claim 6, Yamamoto teaches: 
wherein when the reserve molds are placed in the preparatory pick-and-place area, the reserve molds are transferred from the preparatory pick-and-place area to the mold assembly and disassembly unit by the exchange mold pick-and place unit [0082 & 0085 & 0092].
Yamamoto does not teach:
a mold position preparation unit.
Salas-Loranca teaches:
a plurality of mold position preparation units (91 & 92);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automated mold exchanging system with a processing machine taught by Yamamoto with the mold exchanging system having a plurality of processing machines and a plurality of mold position preparation unit respectively disposed beside the processing machines taught by Salas-Loranca in order to provide a mold transfer system for servicing a plurality of processing machines and ensuring proper positioning of the molds being transferred to the processing machines in order to increase productivity in the 
Regarding Claim 9, Yamamoto teaches: 
the reserve molds are transferred from the preparatory pick-and-place area to the mold assembly and disassembly unit area by the exchange mold pick-and-place unit [0082 & 0085 & 0092].
Yamamoto does not teach:
the mold position preparation unit includes a first mold preparation area and a second mold preparation area;
Salas-Loranca teaches:
the mold position preparation unit includes a first mold preparation area (91) and a second mold preparation area (92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automated mold exchanging system with a processing machine taught by Yamamoto with the mold exchanging system having a plurality of processing machines and a plurality of mold position preparation units respectively disposed beside the processing machines the mold position preparation unit includes a first mold preparation area and a second mold preparation area taught by Salas-Loranca
Regarding Claim 8, Yamamoto teaches: 
wherein after the raw processing mold disposed in the processing machine is picked out and placed in the mold assembly and disassembly unit by the exchange mold pick-and-place unit, the reserve mold disposed in the preparatory pick-and-place area is placed in the processing machine by the exchange mold pick-and-place unit [0082 & 0083 & 0084 & 0085 & 0092].
Yamamoto does not teach:
the mold position preparation unit includes a first mold preparation area and a second mold preparation area;
Salas-Loranca teaches:
the mold position preparation unit includes a first mold preparation area (91) and a second mold preparation area (92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automated mold exchanging system with a processing machine taught by Yamamoto with the mold exchanging system having a plurality of processing machines and a plurality of mold position preparation units respectively disposed beside the processing machines the mold position preparation unit includes a first mold preparation area and a second mold preparation area taught by Salas-Loranca
Regarding Claim 9, Yamamoto teaches: 
the raw processing mold placed in the mold assembly and disassembly unit is transferred to the preparatory pick-and-place area by the exchange mold pick-and-place unit [0082 & 0083 & 0084 & 0085 & 0092].
Yamamoto does not teach:
the mold position preparation unit includes a first mold preparation area and a second mold preparation area;
Salas-Loranca teaches:
the mold position preparation unit includes a first mold preparation area (91) and a second mold preparation area (92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automated mold exchanging system with a processing machine taught by Yamamoto with the mold exchanging system having a plurality of processing machines and a plurality of mold position preparation units respectively disposed beside the processing machines the mold position preparation unit includes a first mold preparation area and a second mold preparation area taught by Salas-Loranca in order to provide a mold transfer system for servicing a plurality of processing machines and ensuring proper positioning of the molds being transferred to the processing machines in order to increase productivity in the system and ensure proper positioning of the molds in order to prevent errors in the system due to misalignment.
Regarding Claim 10, Yamamoto teaches: 
wherein the raw processing mold placed in the preparatory pick-and-place area is transferred to the reserve mold temporary storage area by the temporary storage mold pick-and-place unit [0082 & 0083 & 0084 & 0085 & 0092].
Regarding Claim 11, Yamamoto teaches: 
wherein the raw processing mold placed in the reserve mold temporary storage area is transferred to the mold assembly and disassembly unit by the reserve mold pick-and-place unit [0082 & 0083 & 0084 & 0085 & 0092].
Regarding Claim 12, Yamamoto teaches: 
wherein the raw processing mold is disassembled into at least a first mold and a second mold by the mold assembly and disassembly unit, and the first mold and the second mold are transferred to the mold storage unit by the reserve mold pick-and-place unit [0066 & 0067 & 0068 & 0076 & 0077 & 0078 & 0079 & 0080 & 0081 & 0082 & 0083 & 0084 & 0085 & 0092].
Regarding Claim 13, Yamamoto teaches: 
an intelligent automatic mold-exchanging method [Abstract], comprising:
transferring a reserve mold (1a & 1b) to a mold temporary storage unit (5) [0086 & 0087 & 0091]; 
transferring the reserve mold that has been placed in the mold temporary storage unit to a mold assembly and disassembly unit (4) by an exchange mold pick-and-place unit (32) [0082 & 0085 & 0092], wherein the mold assembly and disassembly unit is disposed beside a processing machine (Fig. 1) [0085 & 0086];
picking out a raw processing mold disposed in the processing machine (Fig. 1) [0013] [mold (1a & 1b) shown in the processing unit (21 & 22) in Fig. 1], and placing the raw processing mold in the mold assembly and disassembly unit by the exchange mold pick-and-place unit [0082 & 0083 & 0084 & 0085 & 0092];
placing the reserve mold that has been disposed in the mold assembly and disassembly unit in the processing machine by the exchange mold pick-and-place unit [0082 & 0083 & 0084 & 0085 & 0092]; and
transferring the raw processing mold that has been placed in the mold assembly and disassembly unit to the mold temporary storage unit by the exchange mold pick-and-place unit [0082 & 0083 & 0084 & 0085 & 0092];
wherein the mold assembly and disassembly unit and the mold preparatory pick-and-place area are connected with each other and fixedly connected to the processing machine in parallel (Fig. 1) [0082 & 0083 & 0084 & 0085 & 0092];
wherein after the raw processing mold disposed in the processing machine is picked out and placed in the mold assembly and disassembly unit by the exchange mold pick-and-place unit, the reserve mold disposed in the preparatory pick-and-place area is placed in the processing machine by the exchange mold pick-and-place unit [0082 & 0083 & 0084 & 0085 & 0092];
when the raw processing mold is disposed on the mold assembly and disassembly unit the second mold is selectively disposed on one of the processing machine and the preparatory pick-and-place area, wherein when 
Yamamoto does not teach:
a mold position preparation unit.
the mold position preparation unit includes a first mold preparation area and a second mold preparation area;
Salas-Loranca teaches:
an intelligent automatic mold-exchanging method [abstract], comprising:
transferring a mold to a mold temporary storage unit (78);
transferring a mold that has been placed in the mold temporary storage unit to a mold position preparation unit (91 & 92) by an exchange mold pick-and-place unit (70 & 72), wherein the mold position preparation unit is disposed beside a processing machine (Fig. 2);
placing a mold in the mold position preparation unit by the exchange mold pick-and-place unit [0037];
the mold position preparation unit includes a first mold preparation area (91) and a second mold preparation area (92) connected with each other and fixedly connected to the processing machine in parallel (Fig. 2) [connected to each other through the factory floor and through the process flow]
placing the mold that has been disposed in the mold position preparation unit in the processing machine by the exchange mold pick-and-place unit [0029 & 0032 & 0036 & 0038]; and
transferring the mold that has been placed in the mold position preparation unit to the mold temporary storage unit by the exchange mold pick-and-place unit [0029 & 0032 & 0036 & 0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automated mold exchanging system with a processing machine taught by Yamamoto with the mold exchanging system having a plurality of processing machines and a plurality of mold position preparation units respectively disposed beside the processing machines the mold position preparation unit includes a first mold preparation area and a second mold preparation area taught by Salas-Loranca in order to provide a mold transfer system for servicing a plurality of processing machines and ensuring proper positioning of the molds being transferred to the processing machines in order to increase productivity in the system and ensure proper positioning of the molds in order to prevent errors in the system due to misalignment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652